Title: From George Washington to Anthony Whitting, 19 December 1792
From: Washington, George
To: Whitting, Anthony



Mr Whiting
Philadelphia Decr 19th 1792

The bearer Mr James Butler is the person I mentioned to you in my last as an Overlooker of the home house concern; and enclosed is the agreement I have entered into with him for that purpose.
I am in great hopes, from the character given of him to me, that he may be found serviceable, keep him however to his duty, and whenever he is found difficient in it let both him & me know it. I am Your friend &ca

Go: Washington

